Title: From Thomas Jefferson to William Short, 19 May 1807
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington May 19. 07.
                        
                        I returned to this place three days ago, which being later than I had expected, has retarded my sending the
                            inclosed order of the bank of the US. here on that at Philadelphia for 500. D. my crop of tobo. falls considerably short
                            of it’s usual amount, so that altho’ I have not lost hope entirely that it may enable me to pay the whole of my balance
                            the next month, yet I doubt it. in any event I shall pay 1000. D. early in June, & the balance early in July. should you
                            depart in June I should wish to recieve my papers of you & to give you in exchange either my note for the balance
                            payable July 6. or a check on the bank here, of that date, because by that date I shall have funds in this bank. the
                            balance will then be but between 5. & 600. D
                        Your proposition that my manager at Monticello should be also your agent with your tenants, would meet no
                            sort of obstacle in my inclinations: but he is totally unfit for it. The one whom you knew left me the year before last,
                            & I have now a young man totally without experience or abilities. disappointment in another forced me to take him. I
                            have gone over every character in our neighborhood to see if I could recollect one who would suit you. but I cannot think
                            of one to whom I would not myself prefer Price; because from him you are sure of an honest result, altho’ he cannot state
                            it intelligibly. I will therefore send on your letter to him and if I can possibly think of another who will suit you &
                            will undertake, I will inform you of it.
                        My determination to retire is the result of mature reflexion, & on various considerations. not the least
                            weighty of these is a consciousness that a decline of physical faculties cannot leave the mental entirely unimpaired, and
                            it will be happy for me if I am the first who shall become sensible of it. as to a successor, there will never be a time
                            when it will not produce some difficulty, & never less I believe than at present. that some of the federalists should
                            prefer my continuance to the uncertainty of a successor I can readily believe. there are among them men of candor who do
                            not join in the clamour & condemnation of every thing, nor pretend that even chance never throws us on a right measure.
                            there are some who know me personally, & who give a credit to my intentions which they may deny to my understanding.
                            some who may fear a successor preferring the military glory of a nation to the prosperity & happiness of it’s
                            individuals. but to the mass of that political sect, it is not the less true that the 4th. of Mar. 1809 will be a day of
                            Jubilee. but it will be a day of greater joy to me. I never did them an act of injustice, nor failed in any duty to them
                            imposed by my office. out of about 600. officers named by the President there were 6. republicans only when I came into
                            office, & these were chiefly half breeds. out of upwards of 300. holding during pleasure I removed about 15. of those
                            who had signalised themselves by their own intolerance in office, because the public voice called for it imperiously, &
                            it was just that the republicans should at length have some participation in the government. there never was another
                            removal but for such delinquencies as removed Republicans equally. in this horrid drudgery I always felt myself as the
                            publick executioner, an office which nobody who knows me I hope supposes very grateful to my feelings. it was considerably
                            alleviated however by the industry of their newspapers in endeavoring to excite resentment enough to enable me to meet
                            the operation. however I hail the day which is to relieve me from being viewed as an official enemy. in private life I
                            never had above one or two. to the friendships of that situation I look with delight, & with the same feeling assure you
                            of my constant affection.
                        
                            Th: Jefferson
                            
                        
                    